                                           1’:L: II 1 F
    Case 5:20-cv-00019-JPB-JPM Document 37-28 Filed 08/28/20 Page 1 of 1 PageID #: 333
                                                  ‘/


  BP-A0148                                         INMATE REQUEST TO STAFF          CDFRM
  HSLC 10
  U.S. DEPARTMENT OF JUSTICE                                                            FEDERAL BUREAU OF PRISONS


   TO: (Name and Title of Staff Member)                             DATE:
    ~           .             ~ 1° j   ~4                                   C           0
   FROM:                                                            REGISTER NO.
             ~I(iA~-1s                 U                                            ~‘~?        ~

   WORK ASSIGNMENT:             (.J/1;i                             UNIT:



  SUBJECT: (Briefly state your question or concern and the solution you are requesting.
  Continue on back, if necessary.   Your failure to be specific may result in no action being
  taken.   If necessary, you will be interviewed in order to successfully respond to your
  request.

        ~(~cL                 ~ftv              ~                                           /


/(~~ ir                                                    ~        h~ç         ~td~/L~         1~ 1~f-~i
                                                         ,~         /~•~    hA//1ct~~
              A~/~              p4              ~ ~             ~                                  ~    ‘~

        (IT /1-H


                                                   (Do not write below this     line)


   DISPOSITION:




               Signature Staff Member                               Date



  Record Copy       -   File;    Copy       -   Inmate

  PDF                                               Prescribed by N551/


                                                                    This form replaces BP—l48.070 dated Oct   86
                                                                    and BP—Sl48.070 APR 94


  ~     IN   SECTION      6   UNLESS        APPROPRIATE   FORP~~~y~OLDER                        SECTION 6
